Citation Nr: 1408917	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral foot condition (claimed as flat feet).

2.  Entitlement to service connection for a bilateral foot condition (claimed as flat feet). 

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from October 1973 to April 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issues have been characterized as claims to reopen. 
 

FINDINGS OF FACT

1.  An August 1983 rating decision denied the Veteran's claim for entitlement to service connection for a bilateral foot condition.  The Veteran did not perfect a timely appeal. 

2.  Evidence received since the August 1983 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  The evidence does not establish the Veteran's current bilateral foot condition either began during or was otherwise caused or aggravated by his military service.

4.  Affording the Veteran the benefit of the doubt, the currently diagnosed tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  The August 1983 RO decision denying the claim of service connection for a bilateral foot condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2013).

2.  The evidence received since the August 1983 rating decision is new and material, and the previously denied claim for service connection for a bilateral foot condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 4.156(a), 20.1103 (2013).

3.  The criteria for service connection for a bilateral foot condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 , 3.310 (2013).

4.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify with regard to the Veteran's tinnitus claim was satisfied via a letter sent to the Veteran in May 2009.  

For claims that have been finally denied, VA must inform the claimant of the unique character of the evidence that must be presented to reopen that claim because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Secretary must look at the bases for the denial in the prior decision and provide the claimant with notice of what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. The duty to notify with regard to the Veteran's bilateral foot condition was satisfied via a letter sent to the Veteran in July 2008. 

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records (STRs) and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in June 2011.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his disabilities in sufficient detail to enable the Board to make a fully informed evaluation of his disabilities.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  New and Material Evidence

The Veteran was initially denied service connection for a bilateral foot condition (claimed as flat feet) in an August 1983 rating decision.  The Veteran did not appeal the August 1983 decision and it is final.  38 U.S.C.A. § 7103; 38 C.F.R. 
§§ 20.1103.  In August 1989, the Veteran tried to reopen his bilateral foot condition claim.  An October 1989 letter notified the Veteran that he had to submit new and material evidence to reopen his claim.  The Veteran did not respond and the claim was not reopened.  In a December 2008 rating decision, the RO declined to reopen the Veteran's bilateral foot condition claim.  The Veteran submitted treatment records within one year of receipt of the December 2008 rating decision and the December 2008 decision did not become final.  38 C.F.R. § 20.302.  Subsequently, in its July 2009 rating decision, the RO reopened the Veteran's claim for a bilateral foot condition but denied service connection.  Therefore, the Veteran's claim was last finally denied in August 1983.  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record as of the August 1983 rating decision included the Veteran's service treatment records.  The RO found that the Veteran's service treatment records did not establish service connection for a bilateral foot condition.  Evidence received since the August 1983 rating decision includes the Veteran's statements and private treatment records.  

The Board finds that the Veteran's statements and private treatment records are new evidence, as they were not previously considered by the RO.  The new evidence is material because it supports the Veteran's claims for service connection by showing that the Veteran has a current diagnosis of a bilateral foot condition.  The new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  As new and material evidence has been received, reopening of the claim for entitlement to service connection for a bilateral foot condition is warranted. 

III.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
IV.  Service Connection for a Bilateral Foot Condition

The Veteran contends that his bilateral foot condition (claimed as flat feet) is related to his military service.  

Under VA regulations, a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or conditions noted on the entrance examination.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  In this case, the Veteran's October 1973 entrance examination noted pes planus, not considered disabling.  Therefore, the Board finds a bilateral foot condition was noted on the Veteran's entrance examination that pre-existed service under 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).   

Since the Veteran's bilateral foot condition pre-existed service, the Veteran may be entitled to service connection if his bilateral foot condition was aggravated during service.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  When 38 U.S.C.A. § 1153 applies, the burden falls on the Veteran to establish aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

Service treatment records indicate that the Veteran sought treatment for his feet on two occasions.  In August 1974, the Veteran complained of painful feet from flat feet.  The examiner noted that the Veteran's feet were slightly flat.  In February 1975, the Veteran complained of painful heels.  The examiner gave the Veteran a no running profile.  X-rays showed no significant abnormality of his feet.  On his April 1975 separation exam, the Veteran reported a history of foot trouble, but no foot condition was noted on the Veteran's separation exam.  Aside from these incidents, the Veteran's service treatment records are silent of complaints for or treatment of any foot condition. 

Post-service treatment records indicate that in August 2008, the Veteran reported that he has had flat feet nearly his entire life.  The Veteran noted that he had problems with his feet in the military, but since separation from service, he did not seek treatment for his feet.  The examiner diagnosed the Veteran with bilateral pes plano valgus, posterior tibial tendonitis, sinus tarsitis and bilateral onychocryptosis 1-5.  Private treatment records dated December 2008 indicate that the Veteran's bilateral foot condition has gradually increased over the years.  

In June 2011, the Veteran presented for a VA examination.  The Veteran reported that he has had problems with his feet since service.  The examiner found no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  The examiner found evidence of tenderness on the bottom of the feet.  The examiner provided a diagnosis of mild pes planus without hallux valgus.  The Veteran reported that his bilateral foot condition had a moderate impact on his chores, exercise and sports and a mild impact on shopping and recreation.  The examiner indicated that mild pes planus was noted on the Veteran's entrance exam. 

The examiner opined that the Veteran's bilateral foot condition was less likely than not permanently aggravated by his military service.  The examiner explained that the Veteran's entrance examination noted mild pes planus and that he did not require treatment until 33 years after service.  In addition, the examiner noted that although the Veteran felt that his bilateral foot condition was caused by his military service; the Veteran reported during his August 2008 podiatrist visit that he had flat feet all of his life.  The examiner found that the Veteran's service did not aggravate his bilateral foot condition and indicated that the Veteran's morbid obesity, his advancing age, and his predisposition to develop changes of his feet with the aging process were the most aggravating factors.   

During his May 2012 Board hearing, the Veteran reported that his feet starting hurting after basic training.  The Veteran noted that he had to march on the beach with a full field pack and that it was hard on his feet.  As a lay person, the Veteran is competent to report what comes to him through his senses, including increased pain in his feet.  Layno v. Brown, 6 Vet. App. 465 (1994). However, the Board is within its province to weigh that testimony and to make a credibility determination. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board finds that the contemporaneous medical evidence fails to describe any increase in severity during service.  Specifically, the Veteran's pes planus was noted as "not considered disabling" on entrance.  During service, his pes planus was mild.  On his separation examination, no foot condition was noted.  The Veteran also did not seek any treatment for pes planus until 2008, which is 33 years after service.   

As noted, the evidence generated contemporaneously with the Veteran's service does not show any increase in severity of his pes planus, which the Board finds highly probative evidence to rebut the Veteran's contention voiced many years later that his pes planus worsened during service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  As the Veteran's foot condition was not noted during his separation examination, the Veteran's in-service treatment records weigh against a finding of aggravation.  

Therefore, the Board finds the evidence of record does not establish the Veteran's foot condition increased in severity during his military service. 

The Board notes that the Veteran marked "foot problems" in his report of medical history in conjunction with his separation physical, but this alone does not establish a permanent worsening of the Veteran's bilateral foot condition; it merely indicates the presence or history of foot problems, which is not in doubt as the condition was noted at enlistment.  Based on the foregoing, the Veteran's claim for service connection for a bilateral foot condition is denied.

V.  Service Connection for Bilateral Tinnitus

During his May 2012 Board hearing, the Veteran reported that he has tinnitus related to his military service, specifically from noise exposure during service as a radio intercept.  The Veteran reported that his tinnitus started after completing training, that he his tinnitus has continued since then, and that he currently has tinnitus.  The Veteran reported that he worked at a water treatment plant after separation from service and that there were no loud or constant noises at the plant.  

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377.  The Veteran is competent to report what he experiences; i.e., the Veteran is competent to report that he first experienced ringing in his ears during service, that the ringing has continued since that time, and that he currently continues to experience ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran's DD 214 indicates that he served as a radio intercept.  During his May 2012 Board hearing, the Veteran stated that he was exposed to noise trauma from listening to dahs, dits, and static for months at a time during training.  The Veteran also reported that the sounds varied in pitch, that he would listen to the sounds for hours at a time, and that he started having ringing after he completed his training.  

The Veteran's service treatment records are silent as to complaints of, treatment for or a diagnosis of tinnitus. 

Despite the fact that the record is void of documentation of complaints of or treatment for tinnitus during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  There is no evidence that the Veteran is not credible.  Thus, based on the foregoing, the Board finds that the Veteran had noise exposure during service.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In June 2011, the Veteran was afforded a VA audiological examination at which time he described current symptoms of bilateral ringing in the ears as starting more than twenty years ago.  He reported that he worked at a public works water treatment plant after service and that there were noisy pumps, but that he had no recreational exposure to loud noise.  The diagnosis was normal to moderately severe bilateral sensorineural hearing loss.  The examiner opined that the etiology of the Veteran's tinnitus is not at least as likely as not caused by or a result of his military noise exposure.  The examiner indicated that there was no hearing threshold shift in service and no complaints of tinnitus in the Veteran's STRs.  The examiner also indicated that the Veteran had some history of noise exposure working at public works facilities, which may be a factor in the Veteran's hearing loss.  The examiner noted: "In my opinion, however, I cannot resolve the issue of the hearing loss and tinnitus without resort to mere speculation."  

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that the Veteran's tinnitus began during service and has existed since.  The Board finds that the opinion from the VA examiner is unclear.  The examiner first said tinnitus was not related to service but then indicated that his opinion was speculative.  

As noted above, during his May 2012 Board hearing, the Veteran testified that after separation from service he worked at a waste water treatment plan.  The Veteran testified that there were no loud or constant noises.  When weighed against the June 2011 VA examiner's opinion that the Veteran's noise exposure working at public works facilities may have been a factor in the Veteran's hearing loss, the Board gives the benefit of the doubt to the Veteran.  The Board notes that the examiner did not indicate that the Veteran's noise exposure post-service caused or contributed to his tinnitus.  In addition, the examiner failed to consider the Veteran's credible statements that he experienced ringing in his ears during service that has continued to the present time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the VA examiner's opinion regarding the Veteran's tinnitus is of limited probative value. 

The Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service. The competent and credible evidence of record demonstrates that the tinnitus started in service; that he was exposed to acoustic trauma in service; that he was not exposed to occupational noise exposure post-service; and that he has experienced tinnitus since service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted. 38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a bilateral foot condition is reopened, and the appeal, to this extent, is granted.

Entitlement for service connection for a bilateral foot condition is denied.  

Entitlement to service connection for tinnitus is granted. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


